Citation Nr: 0945260	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee scarring.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to traumatic arthritis of 
the right knee with postoperative residuals of an anterior 
cruciate ligament (ACL) reconstruction.  

3.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to traumatic arthritis of 
the right knee with postoperative residuals of ACL 
reconstruction.  

4.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to traumatic arthritis of 
the right knee with postoperative residuals of ACL 
reconstruction.  

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to traumatic arthritis of 
the right knee with postoperative residuals of ACL 
reconstruction.  

6.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to traumatic arthritis of 
the right knee with postoperative residuals of ACL 
reconstruction.  

7.  Entitlement to service connection for a right shoulder 
disability.  

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

9.  Entitlement to service connection for perforated right 
tympanic membrane.  

10.  Entitlement to service connection for bone disease of 
the right knee (other than arthritis).

11.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in September 
2005 and April 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  By its 
September 2005 decision, the RO confirmed and continued a 
previously assigned 20 percent rating for traumatic arthritis 
of the right knee with postoperative residuals of ACL 
reconstruction, but assigned a separate 10 percent rating, 
effective from January 2005, for right knee scarring, as a 
residual of the ACL reconstruction.  Regarding this 
particular issue, however, the appeal is limited to the 
question of the initial rating to be assigned for right knee 
scarring.  

By its September 2005 action, the RO also denied entitlement 
to service connection for cervical, thoracic, and lumbar 
spine disabilities, a right shoulder disorder, and 
degenerative bone disease.  Entitlement to a TDIU was denied.  
Rating action in April 2007 denied service connection for 
PTSD, left shoulder and knee disorders, and residuals of a 
perforated right eardrum.  

The Veteran previously requested an RO hearing as to matters 
herein on appeal, but such request was withdrawn in writing 
by the Veteran in March 2009.  Pursuant to his request, he 
was afforded a Board hearing, sitting at the RO (i.e., Travel 
board hearing), in June 2009, a transcript of which is of 
record.  At such hearing, the Veteran submitted additional 
documentary evidence along with a written waiver for its 
initial consideration by the RO.  He further indicated that 
his claim for service connection for bone disease was 
confined to the right knee, and, as such, that issue has been 
recharacterized, as shown on the title page of this document, 
to reflect that the bone disease claim is limited to the 
right knee.  

In his written statement of June 2009, and during the course 
of the Board hearing in June 2009, the Veteran raised a claim 
for compensation for disability, to include residuals of an 
injury to the right testicle, under the provisions of 
38 U.S.C.A. § 1151, as well as a claim for service connection 
for bilateral hearing loss.  Such matters have not to date 
been appropriately developed or adjudicated by the RO and 
inasmuch as they are beyond the Board's jurisdiction for 
review at this time, they are referred to the RO for initial 
development and adjudication.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran alleges that a portion of his service treatment 
records are missing and that despite his request for VA 
assistance in obtaining pertinent treatment records from the 
VA Medical Centers located in Walla Walla and Spokane, 
Washington, the records in question were not sought or 
obtained for inclusion in his claims folder.  The record 
reflects that more than one attempt has been made to obtain 
service treatment records, although no formal finding as to 
the unavailability of such records has been initiated to 
date.  Also, it is evident that, while the RO has obtained 
many VA treatment records compiled at the Seattle VA Medical 
Center and determined that no records existed at the VA 
Medical Center in Reno, Nevada, no treatment records from the 
Walla Walla or Spokane VA facilities were ever requested or 
obtained.  In light of the foregoing, and inasmuch as the 
Veteran needs to specify the approximate dates and locations 
where medical treatment was received in service that is not 
reflected by currently available records, remand is deemed 
necessary for retrieval of any and all missing service 
treatment records and VA treatment records compiled at the 
Walla Walla and Spokane facilities.  38 C.F.R. 
§ 3.159(c)(1)(2) (2009).

The Veteran alleges that many, though not all of the 
disabilities for which he herein seeks service connection, 
are the result of his service-connected right knee disorder.  
The RO has to date only attempted development and 
adjudication of the veteran's claim for secondary service 
connection for a left knee disorder, secondary to service-
connected right knee disablement, and that development has 
not entailed seeking an opinion from a VA medical 
professional as to whether the claimed disorder was caused or 
aggravated by service-connected disability.  Remand is in 
order to ensure that further, complete development is 
undertaken as to the claims for secondary service connection.  
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Further medical input on remand is also found to be necessary 
for a current examination for evaluation of any current 
residuals of a claimed in-service right shoulder dislocation, 
the existence of any bone disease other than arthritis of the 
right tibia and fibula, and residuals of a claimed in-service 
perforation of the right tympanic membrane.  

Notice is taken that, when a claimant makes a claim for a 
specific psychiatric disorder, such as here with the claim of 
PTSD, he is fundamentally seeking service connection for 
disability manifested by psychiatric symptoms, regardless of 
how those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The record as currently but 
inadequately developed fails to denote a PTSD diagnosis, 
although recent diagnoses of a depressive disorder not 
otherwise specified and an adjustment disorder are shown.  
Following completion of the development ordered in this 
remand, in addition to readjudication of the claim for 
service connection, the RO must also adjudicate the claims 
for service connection for depressive and adjustment 
disorders.  

The Board further notes that a PTSD claim based upon personal 
assault involves different considerations.  38 C.F.R. 
§ 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 280 
(1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), 
the United States Court of Appeals for Veterans Claims 
recognized that it had at one point held "an opinion by a 
mental health professional based on a post- service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor[.]"  The latter statement, however, 
had been made in the "context of discussing PTSD diagnoses 
other than those arising from personal assault."  Id.  As to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005); 38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In this instance, compliance with the 
various regulatory requirements and the Manual provisions 
pertaining to personal assault, including sexual trauma, was 
not effectuated by the RO.  Remand is required to ensure that 
these actions are undertaken.

The Board must defer its consideration of the veteran's 
entitlement to a TDIU, pending the completion of the 
development herein sought.  Given the development that has 
been ordered herein, the Board also finds that adjudication 
of the claim for a higher rating for scarring on the right 
knee should be deferred.


In view of the foregoing, this appeal is REMANDED for the 
following actions:

1.  Ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), with respect to each of matters 
on appeal, including but not limited to 
the veteran's claims for secondary 
service connection for disorders of the 
cervical, thoracic, and lumbar spine, 
left knee, left shoulder, PTSD, and those 
claims for service connection for 
depressive and adjustment disorders 
associated with the veteran's claim for 
service connection for PTSD.  

Advise the Veteran that evidence from 
sources other than his service records 
may corroborate his account of an alleged 
in-service personal assault.  Examples of 
such evidence include, but are not 
limited to: Statements from fellow 
servicemen; records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

The Veteran should likewise be afforded 
an opportunity to provide any additional 
information regarding the who, what, 
when, where, and how as to the alleged 
in-service personal assault leading to 
his claimed PTSD.

Based on the veteran's response to such 
request, any and all assistance due the 
Veteran under the VA's duty-to-assist 
obligation should then be afforded in an 
effort to verify his claimed stressors.  
That assistance should include, among 
other things, the preparation of a 
summary of the veteran's stressor(s), 
followed by forwarding that summary, 
along with a copy of the Department of 
Defense Form 214, service personnel 
records, and all associated documents to 
the U.S. Army and Joint Services Records 
Research Center (USAJSRRC) with a request 
that attempts be made to corroborate the 
alleged noncombat stressor(s).  If 
additional information from the Veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought from him and, 
if he does not then respond, no further 
input from the USAJSRRC need be sought.  

2.  By separate letter to the Veteran, 
request that he provide clarifying 
details regarding missing service and VA 
treatment records, including but not 
limited to the approximate date, 
location, and disorder(s) under medical 
care as to each portion of the allegedly 
missing records.  

Thereafter, obtain for inclusion in the 
claims folder any and all missing service 
treatment records through contact with 
the National Personnel Records Center, 
the applicable service department, or 
other source, in addition to those 
records of VA medical treatment, not 
already contained in the claims folder, 
including but not limited to those 
records compiled during post-service 
years at the VA Medical Centers in Walla 
Walla and Spokane, Washington.  

Efforts to obtain all such Federal 
records must continue until the AMC 
determines that the records do not exist 
or that further efforts to obtain same 
would be futile.  The Veteran should be 
notified in writing of any determination 
as to the unavailability of Federal 
records and he must then be afforded an 
opportunity to respond.  

3.  Obtain for inclusion in the claims 
folder all VA treatment records compiled 
at the VA Medical Center in Seattle, 
Washington, since January 2007.  

4.  Afford the Veteran orthopedic, 
dermatological, 
psychiatric/psychological, and ear, nose, 
and throat (ENT) examinations.  Such 
examinations are needed to clarify the 
nature and etiology of claimed spinal, 
shoulder, and left knee disorders, as 
well as PTSD, depression not otherwise 
specified, an adjustment disorder, 
residuals of a perforated right eardrum, 
and bone disease of the right knee other 
than arthritis.  The claims folder should 
be made available to and reviewed by each 
and every examiner for use in the study 
of this case and the prepared report of 
each such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  A copy of the 
notice from the VA medical facility to 
the Veteran notifying him of the date, 
time, and place of each such examination 
should be obtained and associated with 
the veteran's claims folder.  

Such examinations should also entail the 
taking of a complete medical history, as 
well as the conduct of a physical or 
mental status evaluation and all 
diagnostic studies deemed warranted by 
each examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the VA examiner who 
conducts the orthopedic examination is 
requested to address the following 
questions, providing a rationale for each 
opinion offered:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
Veteran suffers from any 
disorder of the cervical, 
thoracic, or lumbar portion of 
the spine, either shoulder, or 
the left knee, or a bone 
disease of the right knee other 
than arthritis, that originated 
during his period of military 
service or is attributable to 
any event thereof?  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing disorder of the 
veteran's cervical, thoracic, 
or lumbar spine, left shoulder, 
or left knee was caused or 
aggravated by his service-
connected postoperative 
residuals of an ACL 
reconstruction and traumatic 
arthritis? 

The clinician is advised that 
aggravation for legal purposes 
is defined as a worsening of 
the underlying disability 
beyond its natural progression 
versus a temporary flare-up of 
symptoms.  

(c) The examiner should also 
comment on the current status 
of the Veteran's service-
connected scarring on the right 
knee. 

The VA psychiatric or psychological 
examiner is asked to offer an opinion as 
to the following, providing a rationale 
for any opinion offered:

(a)  Does the Veteran meet the 
diagnostic criteria set out in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) 
for PTSD?  What other acquired 
psychiatric disorder, including a 
depressive and/or adjustment 
disorder, if any, is now present?

(b)  Considering the entire record, 
including that evidence following 
the reported in-service personal 
assault, is it at least as likely as 
not (50 percent or more likelihood) 
that any psychiatric disorder that 
is now present, to include PTSD, 
began during service or is causally 
linked to any incident of active 
duty, to include a claimed personal 
assault?

An opinion should be obtained from a VA 
clinician who performs the ENT 
examination as to the following:

Are there in existence current 
residuals of the in-service 
perforation, if any, of the 
veteran's right tympanic 
membrane and, is so, please set 
forth the nature and severity 
of those residuals?

Where a question is posed with the 
language "at least as likely as not," 
each examiner from whom an opinion is 
sought is asked to respond with that 
language.  Each examiner is advised that 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

Each examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
the examiner should so indicate in the 
prepared examination report, as well as 
the reasons therefor.   

5.  Lastly, readjudicate the veteran's 
claim for an initial rating in excess of 
10 percent for right knee scarring, as 
well as his claims for service connection 
on a direct and secondary basis for 
disorders of the cervical, thoracic, and 
lumbar spine, left knee, and left 
shoulder; service connection on a direct 
basis only for a right shoulder disorder, 
PTSD, depressive and adjustment 
disorders, residuals of perforation of 
the right tympanic membrane, and bone 
disease (other than arthritis) of the 
right knee; and TDIU entitlement.  

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain evidentiary and 
procedural development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


